Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the First Office Action on the merits of Application No. 16/039439, filed on 07/19/2018. Claims 1-17 are still pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "a landing door lock" in lines 1-2.  It is unclear if this is the same “a landing door lock” previously recited in claim 4, line 2.
Claim 15 recites the limitation "a landing door lock" in line 1.  It is unclear if this is the same “a landing door lock” previously recited in claim 14, line 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009-249821 to Nakamura (henceforth refer to as Nakamura).
Regarding claims 1-2 and 6-7, Nakamura discloses an elevator access system (i.e. Machine Translation lines 14-15) comprising: 
an access control module (i.e. Fig. 1, ref. 1) operably connected to an elevator system; and an access device (i.e. Fig. 1, ref. 6) located within the access control module and removable therefrom, wherein when the access device is within the access control module a normal mode of operation (i.e. no maintenance work) of the elevator system is active and when the access device is removed from the access control module, the elevator system enters a safety mode of operation (i.e. Machine Translation lines 194-196: “maintenance start signal”).
Further comprising an access device housing (i.e. Fig. 1, ref. 7) within the access control module, wherein the access device housing is operably connected to an elevator safety chain (i.e. Fig. 2), wherein the access device is housed within the access device housed within the access device housing, and when the access device is within the access device housing, the normal mode of operation is enabled.
Wherein the access control module is an emergency and inspection cabinet or control box of the elevator system (i.e. Machine translation line 19: “key box stores… maintenance key for each installation site”).
Wherein the access the device is a key (i.e. Fig. 1, ref. 6).

Claim(s) 1-2, 6-12 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US Patent No. 6,405,834 to Chida et al (henceforth referred to as Chida).
Regarding claims 1-2, 6-12 and 16-17, Chida discloses an elevator system (i.e. Fig. 3) comprising: 
an elevator shaft with an elevator car (i.e. Fig. 3, ref. 20) moveable within the elevator shaft; 
a plurality of landings (i.e. Fig. 3, ref. 1, 6a, 6b, 6c) along the elevator shaft, each landing having a landing door (i.e. not referenced but implied with 7a-7c); and 
an elevator access system comprising: 
an access control module (i.e. Fig. 3, ref. 10) operably connected to the elevator system; and 
an access device (i.e. Fig. 2, ref. 18) located within the access control module and removable therefrom (i.e. Column 10, lines 56-61: “the operating arm of the brake release device may be made detachable”), wherein when the access device is within the access control module a normal mode of operation (i.e. normal mode is implied in specification) of the elevator system is activated and when the access device is removed from the access control module the elevator system enters a safety mode of operation (i.e. Abstract: “maintenance driving control apparatus enables maintenance operations”). 
Further comprising an elevator controller (i.e. Fig. 3, ref. 29) configured to control operation of the elevator car between the normal mode of operation and the safety mode of operation.
Wherein removal of the access device from the access control module triggers communication from the access control module to the elevator control to activate the safety mode of operation (i.e. claim 3).
 Wherein the access control module (i.e. Fig. 3, ref. 10) is located at one of the plurality of landings (i.e. Fig. 3, ref. 1, 6a, 6b, 6c). 
Further comprising an access device housing (i.e. Fig. 2, ref. 17) within the access control module, wherein the access device housing is operably connected to an elevator safety chain (i.e. Fig. 3, ref. 31), wherein the access device is housed within the access device housing, and when the access device is within the access device housing, the normal mode of operation is enabled. 
Wherein the access control module is an emergency and inspection cabinet or control box of the elevator system (i.e. column 3, line 22: “maintenance operation panel 10”). 
Wherein the access device is a key (i.e. Fig. 2, ref. 18 functions as a key since the presence and/or removal of the arm locks and unlocks the function of the brake release mechanism, ref. 17). 
Allowable Subject Matter
Claims 3-5 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO 2014/124779 to Lustenberger teaches a safety circuit using a landing door key;
WO 2014/106682 to Pursiainen teaches a landing door key that turns on and off a safety switch.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEM M TRAN/Examiner, Art Unit 3654